DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (JP 2002-219319).  
It is noted that the first 4 lines of claim 1 are directed toward base characteristics shared by practically all conventionally known honeycomb filters.  The porous honeycomb filters taught by Noguchi (title) are considered to at least satisfy such conventional features.  
porosity of instant claim 1, Noguchi teaches that the porosity of the honeycomb filter is preferably 50-75% (par. 16).  
Regarding the claimed cumulative pore volume of instant claim 1, Noguchi teaches that a pore volume of less than 10 µm pore diameter is less than 15% of a total pore volume, a pore volume of pore diameters ranging from 10-50 µm is 75% or more of the total pore volume, and a pore volume of pore diameters greater than 50µm is 10% or less of the total pore volume (par. 15).  Ultimately, instant claim 1 allows for pores having diameters of 10-40 µm (exclusive) to represent 80% or more of the total pore volume, whereas Noguchi explicitly teaches that pores having diameters of 10-50 µm may represent 75% or more of the total pore volume.  The substantial overlap in ranges constitutes prima facie obviousness.  
Regarding the claimed average pore diameter of instant claim 1, Noguchi does not expressly limit the average pore diameter.  However, given the fact that Noguchi teaches that at least 75% of the total pore volume (up to 100%) consists of pores having diameters ranging from 10-50 µm, there is considered to be substantial overlap with the instantly claimed ranges.  Regardless, Example 3, as shown in Table 3 of Noguchi, exhibits an average pore diameter of 17 µm.  This Example also shows that 93% of the total pore volume resides within pores having diameters of 10-50 µm, 5% of the total pore volume is within pores having diameters less than 10 µm, and 2% of the total pore volume is within pores having diameters greater than 50 µm.  The porosity of the Example 3 honeycomb is 65%.  
Regarding claim 3, while the cell density of the honeycomb structures of Noguchi do not appear to be particularly limited, Noguchi does teach that the honeycomb filter of 
Regarding claim 4, Noguchi teaches that the honeycomb filters may comprise cordierite (par. 68).  
Regarding claim 5, Noguchi teaches that when the filter is provided with a catalyst, clogging of pores by the catalyst is suppressed (par. 93).  It is the limiting of amount of the relatively smaller sized pores (those less than 10 µm) that allows catalyst to be applied to the walls of the honeycomb support, including the pores, without substantial clogging thereof.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (JP 2002-219319) as applied to claim 1 above, and further in view of Noda et al (US 2003/0029142).  
Noguchi teaches a honeycomb structure according to claim 1, as shown above.  
While Noguchi is not considered to particularly limit the partition wall thicknesses, Noguchi also does not positively teach the instantly claimed thicknesses.  
Noda, in a similar invention directed toward ceramic honeycomb filters (title and Figures), teaches that the partition walls should have a preferable thickness, as walls being too thin are less resistant to melting from both a strength standpoint as well as from the heat mass standpoint, and walls being too thick will lead to unsuitable increases in pressure loss (par. 39).  Noda does teach that the thicknesses should range from 50-500 µm; however, the particular thickness is considered to be somewhat arbitrary when applied to other honeycombs, as various factors, such as intended use too thin) while maintaining a pressure loss low enough to efficiently function as intended (i.e. the walls cannot be too thick).  
Regarding claim 2, optimal partition wall thicknesses for the honeycomb filter of Noguchi, including those claimed, would have been determined though routine experimentation, as wall thickness is an art-recognized result effective variable, at taught by Noda.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Colin W. Slifka/Primary Examiner, Art Unit 1732